DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
(s) 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10,771,748. Although the claims at issue are not identical, they are not patentably distinct from each other because both invention solve the same problem in substantially a similar way.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 - 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Miranda et al (US 2009/0202102, hereafter Miranda).
As per claim 1, Miranda discloses a method comprising:
receiving a plurality of images associated with an image request (¶ 70; Finally, the data is delivered to the user terminal, step 106. Typically, the images provided for display at the user terminal are based on a request from a user), the plurality of Image acquisition unit 302 includes a vehicle 304 having one or more mounted cameras 306 on or in the vehicle. The cameras 306 would be arranged to take simultaneous pictures or video as vehicle 304 travels …While shown as a conventional automobile, vehicle 304 may be any vehicle, such as, for example, a car, a motorcycle; a truck, a train, a boat, an airplane, a helicopter, robot, person, or the like.);
generating, based on the first image and the second image, a panoramic image having a combined field of view from an aerial vantage point associated with the first camera device and the second camera device, the combined field of view (FOV) comprising at least a portion of a first FOV associated with the first camera device and at least a portion of a second FOV associated with the second camera device (¶ 74; Camera or cameras 306 should be designed to provide panoramic imagery or a series of linked images that may be processed to provide a panoramic view.);
tagging one or more points within the panoramic image that represent a location of at least one of a client device associated with the image request or an event associated with the image request, wherein the tagging identifies where at least one of the client device or the event is located within the panoramic image (¶ 70 and 82; ¶ 82: As can be appreciated, many more images are taken and stored than locations are taken and stored. In certain instances, the image time stamp and the location time stamp will be identical or sufficiently identical to use the determined location from the positioning unit 406 as the actual location for the image. However, in many cases, the image will not be directly associated with a location from positioning unit 406); and
providing, to the client device, the panoramic image with a tag identifying the one or more points within the panoramic image that represent the location of the at least one of the client device or the event (¶ 82).
As per claim 2, Miranda discloses the method of claim 1, wherein the image request comprises an instruction to capture the plurality of images when the location of the at least one of the client device or the event is within at least one of the first FOV associated with the first camera device or the second FOV associated with the second camera device (¶ 70).
As per claim 3, Miranda discloses the method of claim 2, further comprising:
determining a tracked location of the aircraft (¶ 76); determining, based on the tracked location of the aircraft, that the location of the at least one of the client device or the event is within at least one of the first FOV associated with the first camera device or the second FOV associated with the second camera device; and 11107574-MET_000027USC1 based on the determining that the location of the at least one of the client device or the event is within at least one of the first FOV or the second FOV, instructing the first camera device and the second camera device to capture the plurality of images (¶ 82 - 85).
As per claim 4, Miranda discloses the method of claim 1, wherein the location of the at least one of the client device or the event comprises an estimated location of a user associated with the client device, the method further comprising determining the estimated location based on at least one of location data from the client device, one or 
As per claim 5, Miranda discloses the method of claim 1, further comprising: detecting one or more objects captured by at least one of the first image or the second image; determining a reference location associated with the one or more objects; and identifying the one or more points within the panoramic image at least partly based on the reference location associated with the one or more objects (¶ 80 - 93).
As per claim 6, Miranda discloses the method of claim 5, further comprising: recognizing the one or more objects captured by at least one of the first image or the second image; and identifying the one or more points within the panoramic image based on the reference location associated with the one or more objects and the location of the at least one of the client device or the event (¶ 80 - 93).
As per claim 7, Miranda discloses the method of claim 1, further comprising:
receiving, from the client device, a request to zoom in on a region of the panoramic image associated with the tag, wherein at least a portion of the region of the panoramic image depicts the location of the at least one of the client device or the event; instructing at least one of the first camera device or the second camera device to zoom in on the region of the panoramic image associated with the tag; and providing, to the client device, a zoomed image generated by zooming in on the region of the panoramic image associated with the tag  (¶ 93).
As per claim 8, Miranda discloses the method of claim 1, further comprising: providing, to the client device, image data capturing a view from the aerial vantage point associated with the first camera device and the second camera device; receiving a 
As per claim 9, Miranda discloses the method of claim 1, further comprising: recognizing a set of landmarks depicted in at least one of the plurality of images; determining respective locations associated with the recognized set of landmarks; and interpolating the location of the at least one of the client device or the event based on the respective locations associated with the recognized set of landmarks (¶ 71, 74, and 95).
Regarding claim 10, arguments analogous to those presented for claim 1 are applicable for claim 10.
Regarding claim 11, arguments analogous to those presented for claim 2 are applicable for claim 11.
Regarding claim 12, arguments analogous to those presented for claim 3 are applicable for claim 12.
Regarding claim 13, arguments analogous to those presented for claim 2 are applicable for claim 13.
Regarding claim 14, arguments analogous to those presented for claim 5 are applicable for claim 14.
Regarding claim 15, arguments analogous to those presented for claim 6 are applicable for claim 15.
Regarding claim 16, arguments analogous to those presented for claim 3 are applicable for claim 16.
claim 17, arguments analogous to those presented for claim 8 are applicable for claim 17.
Regarding claim 18, arguments analogous to those presented for claim 9 are applicable for claim 18.
Regarding claim 19, arguments analogous to those presented for claim 1 are applicable for claim 19.
Regarding claim 20, arguments analogous to those presented for claim 1 are applicable for claim 20.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487